
	

113 HR 5244 IH: Healthy Housing Council Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5244
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Ms. Esty (for herself, Ms. Slaughter, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To establish the Council on Healthy Housing and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Healthy Housing Council Act of 2014.
		2.FindingsCongress finds the following:
			(1)In the United States—
				(A)5,757,000 households live in homes with moderate or severe physical hazards;
				(B)23,000,000 homes have significant lead-based paint hazards;
				(C)6,000,000 homes have had signs of mice in the last 3 months; and
				(D)1 in 15 homes have dangerous levels of radon.
				(2)Residents of housing that is poorly designed, constructed, or maintained are at risk for cancer,
			 carbon monoxide poisoning, burns, falls, rodent bites, childhood lead
			 poisoning, asthma, and other illnesses and injuries. Vulnerable
			 subpopulations, such as children and the elderly, are at elevated risk for
			 housing-related illnesses and injuries.
			(3)Because substandard housing typically poses the greatest risks, the disparities in the distribution
			 of housing-related health hazards are striking. One million two hundred
			 thousand housing units with significant lead-based paint hazards house
			 low-income families with children under 6 years of age.
			(4)Housing-related illnesses, including asthma and lead poisoning, disproportionately affect children
			 from lower-income families and from specific racial and ethnic groups. The
			 prevalence of being diagnosed with asthma in a lifetime is 24 percent
			 among Puerto Rican children, 10.1 percent for Mexican-American children,
			 12.4 percent for non-Hispanic White children, and 21.8 percent for
			 non-Hispanic Black children. Black children are twice as likely to die
			 from residential injuries as White children, and 3 percent of Black
			 children and 2 percent of Mexican-American children have elevated blood
			 lead levels, as compared to only 1.3 percent of White children.
			(5)The annual costs for environmentally attributable childhood diseases in the United States,
			 including lead poisoning, asthma, and cancer, total $76,000,000,000 in
			 2008 dollars. This amount is approximately 3.5 percent of total health
			 care costs.
			(6)Appropriate housing design, construction, and maintenance, timely correction of deficiencies,
			 planning efforts, and low-cost preventive measures can reduce the
			 incidence of serious injury or death, improve the ability of residents to
			 survive in the event of a major catastrophe, and contribute to overall
			 well-being and mental health. Lead hazard control in homes with lead-based
			 paint hazards can reduce children's blood lead levels by as much as 34
			 percent. Properly installed and maintained smoke alarms reduce the risk of
			 fire deaths by 50 percent.
			(7)Providing healthy housing to families and individuals in the United States will help prevent an
			 estimated 250,000 children from having elevated blood lead levels, 18,000
			 injury deaths, 12,000,000 nonfatal injuries, 3,000 deaths in house fires,
			 9,600 emergency department visits for carbon monoxide exposure, and 21,000
			 radon-associated lung cancer deaths that occur in United States housing
			 each year, as well as 12,300,000 asthma attacks, and 14,000,000 missed
			 school days.
			(8)While there are many programs in place to address housing-related health hazards, these programs
			 are fragmented and spread across many agencies, making it difficult for
			 at-risk families and individuals to access assistance or to receive
			 comprehensive information.
			(9)Better coordination among Federal agencies is needed, as is better coordination at State and local
			 levels, to ensure that families and individuals can access government
			 programs and services in an effective and efficient manner.
			3.DefinitionsIn this Act, the following definitions shall apply:
			(1)CouncilThe term Council means the Interagency Council on Healthy Housing established under section 4.
			(2)Healthy housingThe term healthy housing means housing that is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of such housing.
			(3)HousingThe term housing means any form of residence, including rental housing, homeownership, group home, or supportive
			 housing arrangement.
			(4)Housing-related health hazardThe term housing-related health hazard means any biological, physical, or chemical source of exposure or condition either in, or
			 immediately adjacent to, housing, that can adversely affect human health.
			(5)Low-income families and individualsThe term low-income families and individuals means any household or individual with an income at or below 200 percent of the Federal poverty
			 line.
			(6)Poverty lineThe term poverty line means the official poverty line defined by the Office of Management and Budget based on the most
			 recent data available from the Bureau of the Census.
			(7)ProgramThe term program includes any Federal, State, or local program providing housing or financial assistance, health
			 care, mortgages, bond and tax financing, homebuyer support courses,
			 financial education, mortgage insurance or loan guarantees, housing
			 counseling, supportive services, energy assistance, or other assistance
			 related to healthy housing.
			(8)ServiceThe term service includes public and environmental health services, housing services, energy efficiency services,
			 human services, and any other services needed to ensure that families and
			 individuals in the United States have access to healthy housing.
			4.Interagency council on healthy housing
			(a)EstablishmentThere is established in the executive branch an independent council to be known as the Interagency
			 Council on Healthy Housing.
			(b)ObjectivesThe objectives of the Council are as follows:
				(1)To promote the supply of and demand for healthy housing in the United States through capacity
			 building, technical assistance, education, and public policy.
				(2)To promote coordination and collaboration among the Federal departments and agencies involved with
			 housing, public health, energy efficiency, emergency preparedness and
			 response, and the environment to improve services for families and
			 individuals residing in inadequate or unsafe housing and to make
			 recommendations about needed changes in programs and services with an
			 emphasis on—
					(A)maximizing the impact of existing programs and services by transitioning the focus of such programs
			 and services from categorical approaches to comprehensive approaches that
			 consider and address multiple housing-related health hazards;
					(B)reducing or eliminating areas of overlap and duplication in the provision and accessibility of such
			 programs and services;
					(C)ensuring that resources, including assistance with capacity building, are targeted to and
			 sufficient to meet the needs of high-risk communities, families, and
			 individuals; and
					(D)facilitating access by families and individuals to programs and services that help reduce health
			 hazards in housing.
					(3)To identify knowledge gaps, research needs, and policy and program deficiencies associated with
			 inadequate housing conditions and housing-related illnesses and injuries.
				(4)To help identify best practices for achieving and sustaining healthy housing.
				(5)To help improve the quality of existing and newly constructed housing and related programs and
			 services, including those programs and services which serve low-income
			 families and individuals.
				(6)To establish an ongoing system of coordination among and within such agencies or organizations so
			 that the healthy housing needs of families and individuals are met in a
			 more effective and efficient manner.
				(c)MembershipThe Council shall be composed of the following members:
				(1)The Secretary of Health and Human Services.
				(2)The Secretary of Housing and Urban Development.
				(3)The Administrator of the Environmental Protection Agency.
				(4)The Secretary of Energy.
				(5)The Secretary of Labor.
				(6)The Secretary of Veterans Affairs.
				(7)The Secretary of the Treasury.
				(8)The Secretary of Agriculture.
				(9)The Secretary of Education.
				(10)The head of any other Federal agency as the Council considers appropriate.
				(11)Six additional non-Federal employee members, as appointed by the President to serve terms not to
			 exceed 2 years, of whom—
					(A)1 shall be a State or local Government Director of Health or the Environment;
					(B)1 shall be a State or local Government Director of Housing or Community Development;
					(C)2 shall represent nonprofit organizations involved in housing or health issues; and
					(D)2 shall represent for-profit entities involved in the housing, banking, or health insurance
			 industries.
					(d)Co-ChairpersonsThe co-Chairpersons of the Council shall be the Secretary of Housing and Urban Development and the
			 Secretary of Health and Human Services.
			(e)Vice chairEvery 2 years, the Council shall elect a Vice Chair from among its members.
			(f)MeetingsThe Council shall meet at the call of either co-Chairperson or a majority of its members at any
			 time, and no less often than annually.
			5.Functions of the council
			(a)Relevant activitiesIn carrying out the objectives described in section 4(b), the Council shall—
				(1)review Federal programs and services that provide housing, health, energy, or environmental
			 services to families and individuals;
				(2)monitor, evaluate, and recommend improvements in programs and services administered, funded, or
			 financed by Federal, State, and local agencies to assist families and
			 individuals in accessing healthy housing and make recommendations about
			 how such agencies can better work to meet the healthy housing and related
			 needs of low-income families and individuals; and
				(3)recommend ways to—
					(A)reduce duplication among programs and services by Federal agencies that assist families and
			 individuals in meeting their healthy housing and related service needs;
					(B)ensure collaboration among and within agencies in the provision and availability of programs and
			 services so that families and individuals are able to easily access needed
			 programs and services;
					(C)work with States and local governments to better meet the needs of families and individuals for
			 healthy housing by—
						(i)holding meetings with State and local representatives; and
						(ii)providing ongoing technical assistance and training to States and localities in better meeting the
			 housing-related needs of such families and individuals;
						(D)identify best practices for programs and services that assist families and individuals in accessing
			 healthy housing, including model—
						(i)programs linking housing, health, environmental, human, and energy services;
						(ii)housing and remodeling financing products offered by government, quasi-government, and private
			 sector entities;
						(iii)housing and building codes and regulatory practices;
						(iv)existing and new consensus specifications and work practices documents;
						(v)capacity building and training programs that help increase and diversify the supply of
			 practitioners who perform assessments of housing-related health hazards
			 and interventions to address housing-related health hazards; and
						(vi)programs that increase community awareness of, and education on, housing-related health hazards and
			 available assessments and interventions;
						(E)develop a comprehensive healthy housing research agenda that considers health, safety,
			 environmental, and energy factors, to—
						(i)identify cost-effective assessments and treatment protocols for housing-related health hazards in
			 existing housing;
						(ii)establish links between housing hazards and health outcomes;
						(iii)track housing-related health problems including injuries, illnesses, and death;
						(iv)track housing conditions that may be associated with health problems;
						(v)identify cost-effective protocols for construction of new healthy housing; and
						(vi)identify replicable and effective programs or strategies for addressing housing-related health
			 hazards;
						(4)hold biannual meetings with stakeholders and other interested parties in a location convenient for
			 such stakeholders, or hold open Council meetings, to receive input and
			 ideas about how to best meet the healthy housing needs of families and
			 individuals;
				(5)maintain an updated website of policies, meetings, best practices, programs, and services, making
			 use of existing websites as appropriate, to keep people informed of the
			 activities of the Council; and
				(6)work with member agencies to collect and maintain data on housing-related health hazards,
			 illnesses, and injuries so that all data can be accessed in 1 place and to
			 identify and address unmet data needs.
				(b)Reports
				(1)By membersEach year the head of each agency who is a member of the Council shall prepare and transmit to the
			 Council a report that briefly summarizes—
					(A)each healthy housing-related program and service administered by the agency and the number of
			 families and individuals served by each program or service, the resources
			 available in each program or service, and a breakdown of where each
			 program and service can be accessed;
					(B)the barriers and impediments, including statutory or regulatory, to the access and use of such
			 programs and services by families and individuals, with particular
			 attention to the barriers and impediments experienced by low-income
			 families and individuals;
					(C)the efforts made by the agency to increase opportunities for families and individuals, including
			 low-income families and individuals, to reside in healthy housing,
			 including how the agency is working with other agencies to better
			 coordinate programs and services; and
					(D)any new data collected by the agency relating to the healthy housing needs of families and
			 individuals.
					(2)By the councilEach year, the Council shall prepare and transmit to the President and the Congress, a report that—
					(A)summarizes the reports required in paragraph (1);
					(B)utilizes recent data to assess the nature of housing-related health hazards, and associated
			 illnesses and injuries, in the United States;
					(C)provides a comprehensive and detailed description of the programs and services of the Federal
			 Government in meeting the needs and problems described in subparagraph
			 (B);
					(D)describes the activities and accomplishments of the Council in working with Federal, State, and
			 local governments, nonprofit organizations and for-profit entities in
			 coordinating programs and services to meet the needs described in
			 subparagraph (B) and the resources available to meet those needs;
					(E)assesses the level of Federal assistance required to meet the needs described in subparagraph (B);
			 and
					(F)makes recommendations for appropriate legislative and administrative actions to meet the needs
			 described in subparagraph (B) and for coordinating programs and services
			 designed to meet those needs.
					6.Powers of the council
			(a)HearingsThe Council may hold such hearings, sit and act at such times and places, take such testimony, and
			 receive such evidence as the Council considers advisable to carry out the
			 purposes of this Act.
			(b)Information from agenciesAgencies which are represented on the Council shall provide all requested information and data to
			 the Council as requested.
			(c)Postal servicesThe Council may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
			(d)Contracts and interagency agreementsThe Council may enter into contracts with State, Tribal, and local governments, public agencies and
			 private-sector entities, and into interagency agreements with Federal
			 agencies. Such contracts and interagency agreements may be single-year or
			 multi-year in duration.
			7.Council personnel matters
			(a)Staff
				(1)Executive DirectorThe Council shall appoint an Executive Director at its initial meeting. The Executive Director
			 shall be compensated at a rate not to exceed the rate of basic pay payable
			 for level V of the Executive Schedule under section 5316 of title 5,
			 United States Code.
				(2)CompensationWith the approval of the Council, the Executive Director may appoint and fix the compensation of
			 such additional personnel as the Executive Director considers necessary to
			 carry out the duties of the Council, except that the rate of pay for any
			 such additional personnel may not exceed the rate of basic pay payable for
			 level V of the Executive Schedule under section 5316 of such title.
				(b)Temporary and intermittent servicesIn carrying out its objectives, the Executive Director with the approval of the Council, may
			 procure temporary and intermittent services of consultants and experts
			 under section 3109(b) of title 5, United States Code, at rates for
			 individuals which do not exceed the daily equivalent of the annual rate of
			 basic pay payable for level V of the Executive Schedule under section 5316
			 of such title.
			(c)Detail of Government employeesUpon request of the Council, any Federal Government employee may be detailed to the Council with
			 reimbursement, and such detail shall be without interruption or loss of
			 civil service status or privilege.
			(d)Administrative supportThe Secretary of Housing and Urban Development shall provide the Council with such administrative
			 (including office space) and support services as are necessary to ensure
			 that the Council can carry out its functions in an efficient and
			 expeditious manner.
			8.GAO report on effectiveness of Federal health care programs for children at risk of lead poisoningNot later than the expiration of the 12-month period beginning on the date of the enactment of this
			 Act, the Comptroller General of the United States shall submit to the
			 Congress a report analyzing the same issues as, and updating the findings
			 and conclusions of, the report of the Comptroller General to the Ranking
			 Minority Member, Committee on Government Reform, House of Representatives
			 of January 1999 entitled Lead Poisoning: Federal Health Care Programs Are Not Effectively Reaching At-Risk Children (GAO/HEHS–99–18).
		9.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to carry out this Act, $750,000 for each of fiscal years
			 2015 through 2019.
			(b)AvailabilityAmounts authorized to be appropriated by subsection (a) shall remain available for the 2 fiscal
			 years following such appropriation.
			
